DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/29/2018.  These drawings are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Specification:
On page 3, please insert the following new paragraphs after paragraph [00021]:
[00022]	Figure 13 shows a plot of a position along a waveguide versus a change in the SBB frequency.
[00023]	Figure 14 shows another plot of a position along a waveguide versus a change in the SBB frequency.
The remaining paragraph numbers are to be updated accordingly.

Allowable Subject Matter
Claims 1-6, 8-10, 12-15, 17, 19, 21-25, and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20130167628 teaches an optical waveguide and a light source (0118) and a receiver for receiving backscattered signals (0062-0063).  However, the receiver does not appear to produce the particular traces in the manner being claimed.
US 7511819 also teaches an optical waveguide and a light source (col. 7, line 65 through col. 8, line 39) and a receiver for receiving backscattered signals (col. 3, lines 13-17; col. 12, lines 31-41).  However, the receiver does not appear to produce the particular traces in the manner being claimed.
The other cited prior art of record, whether considered alone or in combination, fails to teach or fairly suggest a receiver as claimed that produces the particular traces in the manner being claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676